DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/21 & 5/6/21 has been entered. Claims 1-9 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 






(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a 

rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.





This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a storage unit configured to store” in claim 1
because claim 1 claims a “device comprising: a storage unit configured to store”, wherein “device” is “hardware” according to Dictionary.com: BRITISH DICTIONARY DEFINITIONS FOR DEVICE, and also “storage” is structure itself to one of ordinary skill in the art of computers.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. Accordingly:





Accordingly the following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “specification” and “specification(s)” (as in “receive, from a terminal device of a moving body, specification information associated with specification(s) of an external device” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com, emphasis added “assessment”:
specification
noun
1	the act of specifying.
2	Usually specifications. a detailed description or assessment of requirements, dimensions, materials, etc., as of a proposed building, machine, bridge, etc.
3	a particular item, aspect, calculation, etc., in such a description.
4	something specified, as in a bill of particulars; a specified particular, item, or article.
5	an act of making specific.
6	the state of having a specific character.

	


The claimed “extract” (as in “extract, based on the specification information, a part” in claim 1) is interpreted in light of applicant’s:
A.	disclosure:
“[0011] According to a preferable embodiment of the present invention, there is provided an information output device including: an acquisition unit configured to acquire specification information associated with specification(s) of an external detection device provided at a moving body; and an output unit configured to extract, from feature information associated with features, a part of the feature information based on the specification information and to output the part, the feature information being stored on a storage unit. The term "to extract a part of the feature information" herein indicates extracting a part of the feature information stored on the storage unit on the basis of the specification information. Thus, in such a case that feature information associated with a predetermined number of features is stored on the storage unit, the term not only includes extracting whole feature information associated with feature (s) which entirely correspond but also extracting only a corresponding part of feature information associated with feature(s) which partially correspond. According to this embodiment, on the basis of the specification information associated with the specification(s) of the external detection device, the information output device can suitably limit feature information to be outputted by the information output device.”; 

B.	drawings:

applicant’s figures 1,3,4 and 7; and

C.	definition thereof via Dictionary.com wherein definitions 1,3 and 4 (US) and 2 (UK) are “taken” as the meaning of “extract” under MPEP 2111.01 III: 
extract
verb (used with object)
1	to get, pull, or draw out, usually with special effort, skill, or force:
to extract a tooth.
3	to derive or obtain (pleasure, comfort, etc.) from a particular source:
He extracted satisfaction from the success of his sons.
4	to take or copy out (matter), as from a book.

BRITISH DICTIONARY DEFINITIONS FOR EXTRACT
extract
verb (ɪkˈstrækt) (tr)
2	to remove or separate


Response to Arguments
Applicant’s arguments, see remarks, page 6, filed 5/6/21, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claims 8-10 has been withdrawn in the Office action of 2/9/21. 
Applicant’s arguments, see remarks, page 7:
“As discussed during the Interview, Applicant respectfully submits that Tisdale fails to disclose or suggest at least "extract, based on the specification information, a part of map information stored on the storage unit, the part of map information comprising point cloud information corresponding to a detection target space by the external detection device, the detection target space based on the specification information," as recited in amended independent claim 1.”

, filed 5/6/21, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of BELL et al. (US Patent App. Pub. No.: US 2017/0110887 A1) that teaches extracting or downloading from map memory, fig. 3:304, a part of the memory and thus not all of the memory of fig. 3:304 using specifications of fig. 3: “Thermal camera” for the purpose of identifying objects as shown in fig. 3: person, smart phone, laptop, table.






In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “detected” via applicant’s remarks, 5/6/21, page 7, emphasis added:
“Tisdale describes that "the LIDAR device 402 can be configured to capture one or more laser point clouds of the environmental scene at predetermined time intervals." Tisdale, Col. 12, ll. 13-15. That is, the point cloud described in Tisdale is captured by the LIDAR (e.g., characterized by the Office Action as the claimed external detection device) which is positioned on vehicle 100. However, Tisdale fails to disclose or suggest point cloud information is extracted (or detected) from the storage unit as recited in amended claim 1.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).













Applicant’s arguments, see remarks, page 7, emphasis added:
“Tisdale describes that "the LIDAR device 402 can be configured to capture one or more laser point clouds of the environmental scene at predetermined time intervals." Tisdale, Col. 12, ll. 13-15. That is, the point cloud described in Tisdale is captured by the LIDAR (e.g., characterized by the Office Action as the claimed external detection device) which is positioned on vehicle 100. However, Tisdale fails to disclose or suggest point cloud information is extracted (or detected) from the storage unit as recited in amended claim 1.” 

, filed 5/6/21, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102(a)(1) have been fully considered regarding claim 1:
“extract…information…comprising point cloud information” 
wherein “comprising” is defined via Dictionary.com:
comprise
verb (used with object), com·prised, com·pris·ing.
1	to include or contain:
The Soviet Union comprised several socialist republics.
2	to consist of; be composed of:
The advisory board comprises six members.
3	to form or constitute:
Seminars and lectures comprised the day's activities.

and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of said Bell that extracts or downloads 3D point cloud models from said map memory 304.






In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “point cloud exchange” via applicant’s remarks, pages 7,8:
“Whereas, example implementations of information output devices encompassing the features of amended claim 1 can extract partial map information including the point cloud information corresponding to a detection target space and send this partial map information to the terminal device of the moving body equipped with the external detection device. Thereafter, the terminal device matches the extracted and sent information with data generated by the external detection device to estimate the position (e.g., as recited in claim 5). Tisdale is silent on the above point cloud exchange based on the specification information as claimed.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).













Applicant’s arguments, see remarks, emphasis added:
“Furthermore, Applicant respectfully submits that Tisdale does not disclose or suggest "receive, from a terminal device of a moving body, specification information associated with specification(s) of an external detection device provided at the moving body, wherein the specification information specifies the external detection device itself," as recited in amended claim 1. In rejecting this feature, the Office Action interpreted "specification information" as "'receiving information' resulting in said 'assessment ... evaluations"' and asserted that column 6, lines 27-42 of Tisdale teaches this feature because the cited section states:…
As discussed during the Interview, Applicant respectfully disagrees and submits that, even under that interpretation of "specification" set forth in the Office Action (a point that is not conceded), Tisdale does not teach or suggest "specification information associated with specification(s) of an external detection device, itself' as claimed. Instead, the "received information" relied on by the Office Action is assessments or evaluations based on output from (or because of) the sensor system 104 and is not specification(s) of the sensor system 104. That is, the received information is used for assessing and evaluating the environment surrounding and/or relative to the vehicle 100, the received information does not provide an assessment or evaluation of the sensor system 104 itself.” 

, page 8, filed 5/6/21, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of said Bell that teaches specifications of the thermal cameras or a laser sensor provided at a moving body, such as said person next to the table, so that the specifications thereof are used to detect and avoid the person, considered as an obstacle to be avoided while driving or shooting battery beams of radiation.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tisdale et al. (US Patent 9,043,072) in view of BELL et al. (US Patent App. Pub. No.: US 2017/0110887 A1).






Regarding 1, Tisdale teaches an information output device (or “a server system”, cited below: c.3,ll. 53-67, or “a cloud-based server”, cited below: c.9,ll. 25-38, comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”, cited below: c.3,ll. 53-67; and 
“The computer vision system 140” in fig. 1, cited below) comprising:
a storage unit (or fig. 1:114: “Data Storage”) configured to store map information (via fig. 1:142: “Navigation/Pathing System” corresponding to fig. 10:1002: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”) comprising point cloud information;
a memory (said or fig. 1:114: “Data Storage”) configured to store a program (fig. 1:115: “Instructions” as shown in figures 10-12); and 
a processor (via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”, cited below) configured to execute (“in whole or in part”, cited below: c.3,ll. 53-67) the program (fig. 1:115: “Instructions” as shown in figures 10-12) to: 






receive (via fig. 1:146: “Wireless Communicat-ion System”), from a terminal device (comprised by said “a server system”) of a moving body (fig. 2:car), specification information (or “received information”, cited below: “c.4,ll. 12-22, resulting in “assessment… evaluations”) associated with specification(s) (via said “assessment… evaluations” because) of an external detection device (via fig. 1:100: “Vehicle”) provided at the moving body (said “Vehicle”), wherein the specification information (said “received information”) specifies the external detection device itself (said via fig. 1:100: “Vehicle”); 















extract (or “detect” or “extract” “information” or “the smallest unit of information”), based on the specification information (said or “received information” resulting in “assessment… evaluations”, corresponding to “image data”), a part (via “analyze” a “stored” “bitmap comprised of grids of pixels” corresponding to detecting any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”, as shown in fig. 7:706, based on said “image data that is indicative of the map 706”) stored (via “The data storage 114 may…receive data from…the sensor system 104” such as said “stored” “bitmap comprised of grids of pixels”) on the storage unit (said or fig. 1:114: “Data Storage”), the part (said via “analyze” a “stored” “bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”, as shown in fig. 7:706, based on said “image data that is indicative of the map 706”) comprising point cloud information (as shown in fig. 4B:414:showing star points) corresponding to a detection target space (as shown in fig. 4B:414 and 416:showing car and tree star-points, respectively) by the external detection device (said via fig. 1:100: “Vehicle” represented in fig. 4B:402), the detection target space (said as shown in fig. 4B:414 and 416:showing car and tree star-points, respectively) based on the specification information ; and 


send (via “instructions…to…receive data from” via said fig. 1:146: “Wireless-ion System”) the part (said via “analyze” a “stored” “ bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “RECEIVE MAP DATA INDICATIVE OF MAP OF ENVIRONMENT OF VEHICLE”, as shown in fig. 6A:606, based on said “image data that is indicative of the map 706”) to the terminal device (said comprised by said “a server system”),
wherein the information output device (said or “a server system” or “a cloud-based server” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1) is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle” via: 
c.1,ll. 43-52:
“Example embodiments relate to an autonomous vehicle, such as a driverless automobile, that includes one or more sensors for receiving spatial data that is indicative of locations of objects in an environment surrounding and/or relative to the vehicle.  A controller analyzes information from the one or more sensors to identify the surroundings of the vehicle and determines how to direct the propulsion systems of the vehicle to affect a navigation path that substantially avoids obstacles indicated by the information from the one or more sensors.”

wherein “analyze” is defined via Dictionary.com, emphasis added “part”:
analyze
verb (used with object), an·a·lyzed, an·a·lyz·ing.
1	to separate (a material or abstract entity) into constituent parts or elements; determine the elements or essential features of (opposed to synthesize):
to analyze an argument.
2	to examine critically, so as to bring out the essential elements or give the essence of:
to analyze a poem;
c.3,ll. 53-67:
“Some aspects of the example methods described herein may be carried out in whole or in part by an autonomous vehicle or components thereof.  However, some example methods may also be carried out in whole or in part by a system or systems that are remote from an autonomous vehicle.  For instance, an example method could be carried out in part or in full by a server system, which receives information from sensors (e.g., raw sensor data and/or information derived therefrom) of an autonomous vehicle.  Other examples are also possible.  Moreover, the example methods may also be carried out in whole or in part by a vehicle that may not be autonomous, such as a vehicle where some functions of the vehicle are manually controlled by a driver that is in the vehicle and/or an operator that is remote from the vehicle.  Other examples are also possible.”;

c.4,ll. 12-22:
“FIG. 1 is a functional block diagram depicting a vehicle 100 according to an example embodiment.  The vehicle 100 is configured to operate fully or partially in an autonomous mode, and thus may be referred to as an "autonomous vehicle." For example, a computer system 112 can control the vehicle 100 while in an autonomous mode via control instructions to a control system 106 for the vehicle 100.  The computer system 112 can receive information from a sensor system 104, and base one or more control processes (such as setting a heading so as to avoid a detected obstacle) upon the received information in an automated fashion.”;

c.6,ll. 27-42:
“The sensor fusion algorithm 138 is an algorithm (or a computer program product storing an algorithm) configured to accept data from the sensor system 104 as an input.  The data may include, for example, data representing information sensed at the sensors of the sensor system 104.  The sensor fusion algorithm 138 can include, for example, a Kalman filter, Bayesian network, etc. The sensor fusion algorithm 138 provides assessments regarding the environment surrounding and/or relative to the vehicle 100 based on the data from the sensor system 104.  In some embodiments, the assessments can include evaluations of individual objects and/or features in the environment surrounding and/or relative to the vehicle 100, evaluations of particular 
situations, and/or evaluations of possible interference between the vehicle 100 and features in the environment (e.g., such as predicting collisions and/or impacts) based on the particular situations.”;










c.6,ll. 43-56:
“The computer vision system 140 can process and analyze image data captured by the camera 130 to identify objects and/or features in the environment surrounding and/or relative to the vehicle 100.  The detected features/objects can include traffic signals, road way boundaries, other vehicles, pedestrians, and/or obstacles, etc. The computer vision system 140 can optionally employ an object recognition algorithm, a Structure From Motion (SFM) algorithm, video tracking, and/or available computer vision techniques to effect categorization and/or identification of detected features/objects.  In some embodiments, the computer vision system 140 can be additionally configured to map the environment, track perceived objects, estimate the speed of objects, etc.”

wherein “detect” is defined via Dictionary.com:
detect
verb (used with object)
1	to discover or catch (a person) in the performance of some act:
to detect someone cheating.
2	to discover the existence of:
to detect the odor of gas.
3	to find out the true character or activity of:
to detect a spy.
4	Telecommunications.
a	to rectify alternating signal currents in a radio receiver.
b	to demodulate.

wherein “demodulate” is defined:
demodulate
verb (used with object), de·mod·u·lat·ed, de·mod·u·lat·ing.
1	Telecommunications. to extract the original information-bearing signal from a modulated carrier wave or signal; detect.

BRITISH DICTIONARY DEFINITIONS FOR DETECT
detect, verb (tr)
1	to perceive or noticeto detect a note of sarcasm
2	to discover the existence or presence of (esp something likely to elude observation)to detect alcohol in the blood
3	to extract information from (an electromagnetic wave);

c.8,ll.38-46:
“In some embodiments, the data storage 114 contains instructions 115 (e.g., program logic) executable by the processor 113 to execute various functions of the vehicle 100, including those described above in connection with FIG. 1.  The data storage 114 may contain additional instructions as well, including instructions to transmit data to, receive data from, interact with, and/or control one or more of the propulsion system 102, the sensor system 104, the control system 106, and the peripherals 108.”; 
c.9,ll. 25-38:
“Although the vehicle 100 is described and shown in FIG. 1 as having various components, e.g., the wireless communication system 146, the computer system 112, the data storage 114, and the user interface 116, integrated into the vehicle 100, one or more of these components can optionally be mounted or associated separately from the vehicle 100.  For example, the data storage 114 can exist, in part or in full, separate from the vehicle 100, such as in a cloud-based server, for example.  Thus, one or more of the functional elements of the vehicle 100 can be implemented in the form of device elements located separately or together.  The functional device elements that make up the vehicle 100 can generally be communicatively coupled together in a wired and/or wireless fashion.”; 

c.14,ll. 36-45:
“FIG. 5B schematically illustrates an example image 508 corresponding to the obstacle-filled environmental scene of FIG. 5A.  As illustrated in FIG. 5B, example image 508 depicts the car 510, the tree 512, and the ground 514.  Example image 508 may be formatted in a variety of ways, such as a bitmap comprised of grids of pixels that is stored in accordance with formats that are compressed or uncompressed, lossless (e.g., BMP) or lossy (e.g., JPEG), and bitmap or vector-based (e.g., SVG), as well as computer instructions for drawing graphics.”

wherein “bit” of “bitmap” is defined via Dictionary.com:

BRITISH DICTIONARY DEFINITIONS FOR BIT (4 OF 4)
bit4
noun maths computing
1	a single digit of binary notation, represented either by 0 or by 1
2	the smallest unit of information, indicating the presence or absence of a single feature
3	a unit of capacity of a computer, consisting of an element of its physical structure capable of being in either of two states, such as a switch with on and off positions, or a microscopic magnet capable of alignment in two directions; and

c.17,ll. 50-61:
“The image data that is indicative of the map 706 can be arranged in a variety of ways.  In some embodiments, the image data can be one or more images, such as a database of images, that is indicative of objects in the environment 604.  In some embodiments, the image data can be obtained by one or more cameras, such as the camera 502, associated with one or more vehicles, including the vehicle 602.  In some embodiments, a particular image among the one or more images can be obtained after a particular vehicle among the one or more vehicles has traveled a predetermined distance, such as one meter, five meters, ten meters, etc. The particular image can be tagged with corresponding location information.”).  


Thus, Tisdale does not teach, as indicated in bold above, the claimed:
A.	a storage unit configured to store map information comprising point cloud information;
B.	“specification information associated with specification(s) of an external detection device…, wherein the specification information specifies the external detection device itself”; 
C.	“extract, based on the specification information, a part of map information stored on the storage unit”; and
D.	“the detection target space based on the specification information”.
	













	Accordingly, Bell teaches:
A.	a storage unit (fig. 3:304) configured to store map information comprising point cloud information (or “a three dimensional point cloud model”);
B.	specification information associated with specification(s) of an external detection device (or “Specifications of the thermal imaging camera 314 “)…, wherein the specification information specifies the external detection device itself (via said “Specifications of the thermal imaging camera 314 “); 
C.	extract (or “download” comprising “a device or apparatus that receives” or “to copy”), based on the specification information (said “Specifications of the thermal imaging camera 314”), a part (of information including “a point cloud”) of map (via an “external mapping memory 304” storing “stored” “information” such as “Configuration files” and “visual imaging data and/or heat map data” and “a three dimensional point cloud model”) information (via said “stored” “information” wherein said “point cloud” is a part of the “stored” “information”) stored on the storage unit (said “external mapping memory 304”); and
D.	the detection target space (as indicated in figures 1, 3, 5, 7, 8 and 11) based on (“for detection of objects within fields of view” such as a person or human being, animals, table, laptop, telephone) the specification information (via said “Specifications of the thermal imaging camera 314” via:








“[0127] Specifications of the thermal imaging camera 314 may be selected for detection of objects within fields of view overlapping the transmission field of the transmitter 302.  Specification parameters may include for example: number of pixels; ranging limit, or distances from the thermal imaging camera 314 for effective detection of objects; frame rate of the thermal imaging camera 314 operated to provide video output; angular field of view (measured horizontally and vertically); minimum resolvable temperature difference (MRTD); spectral band; and dynamic range.  With reference to FIG. 3, it should be understood that the field of view of the thermal imaging cameras 314 is the extent of the observable environment of the transmitters 302 that is seen at any given moment, which overlaps the transmission field of the transmitters 302.  In an embodiment, the field of view may be a solid angle within which a thermal imaging camera is sensitive to thermal radiation.”

“[0134] A further characteristic is shape, which may for example be a configuration file selected from an appearance pattern library.  The appearance pattern library may include multiple configuration files for the same object taken from different orientations and different distances, which provides greater flexibility in recognizing that object.  Further, when using stereoscopic imaging, the system may compare patterns of visually contiguous pixels, such as visually contiguous body temperature pixels, acquired by 
multiple thermal imaging cameras from different perspectives.  The system can compare these pixel patterns with different configuration files in the appearance pattern library, to confirm identification of a given object or a given object category.  Configuration files of an appearance pattern library may be stored in databases within the transmitters 302, and/or within the external mapping memory 304, for ready access to these files following boot up of the transmitters 302.  Configuration files may include patterns of temperature, color such as skin tone and hair color, or facial features such as eyes and mouth, representing visual patterns of a person.” 

wherein “memory” is defined:
memory, noun, plural mem·o·ries.
11	Also called computer memory, storage. Computers.
a	the capacity of a computer to store information subject to recall.
b	the components of the computer in which such information is stored.












“[0140] System 300 may employ indoor 3D mapping to reconstruct a digital presentation of the environment overlapping the transmission field of the transmitters 302.  For example, thermal images formed by the multiple thermal imaging cameras may be processed to generate a 3D mapping field, in which point depth (i.e., a location of a point in a 3D mapping field) is computed using stereo matching techniques.  Each transmitter 302 may maintain in its database a 3D image map, such as a point cloud model, based on thermal imaging data of the transmitter's service area (transmission field).  In addition, each transmitter 302 may generate heat-mapping data from the communications signals 310 to create a second type of 3D map of the transmission field.  Multiple transmitters 302 may upload their visual imaging data and/or heat map data to the external mapping memory 304, which may act as a 3D model server that 
maintains a three dimensional point cloud model incorporating thermal imaging data received from all the transmitters 302 at a location.  Individual transmitters 302 may download the 3D models from the 3D model server to provide more accurate 3D coordinates of objects detected by all thermal imaging cameras and other sensors.  These image models may be used in feature matching of objects within the transmission field, including living beings and other objects such as table and receiver 302.  In an exemplary embodiment, the system 300 effects indoor 3D mapping using sparse feature matching, in which a number of distinct points are extracted from successive frames and the geometric relationship between them is found.”

wherein “download” is defined via Dictionary.com via US and UK definitions:
download
verb (used with object)
1	to transfer (software, data, character sets, etc.) from a distant to a nearby computer, from a larger to a smaller computer, or from a computer to a peripheral device.

BRITISH DICTIONARY DEFINITIONS FOR DOWNLOAD
download
verb (tr)
1	to copy or transfer (data or a program) into the memory of one computer system from a larger one)

wherein “transfer” is defined:
transfer
verb (used with object), trans·ferred, trans·fer·ring.
2	to cause to pass from one person to another, as thought, qualities, or power; 
transmit.

wherein “transmit” is defined:
transmit
verb (used with object), trans·mit·ted, trans·mit·ting.
1	to send or forward, as to a recipient or destination; dispatch; convey.


wherein “recipient” is defined:
recipient
noun
1	a person or thing that receives; receiver:
the recipient of a prize.

wherein “receiver” is defined:
receiver
noun
2	a device or apparatus that receives electrical signals, waves, or the like, and renders them perceptible to the senses, as the part of a telephone held to the ear, a radio receiving set, or a television receiving set.).

















	Thus, one of ordinary skill in “laser” “sensors” as indicated in Bell: 
“[0078] In some embodiments, the sensors 210 may be devices configured to emit, receive, or both emit and receive sensor waves, which may be any type of wave that may be used to identify sensitive objects in a transmission field (e.g., a person, a piece of furniture).  Non-limiting examples of sensor technologies for the sensors may include: infrared/pyro-electric, ultrasound, ultrasonic, laser, optical, Doppler, accelerometer, microwave, millimeter, and RF standing-wave sensors.  Other sensor technologies that may be well-suited to secondary and/or proximity-detection sensors may include resonant LC sensors, capacitive sensors, and inductive sensors.  Based upon the particular type of sensor waves used and the particular protocols associated with the sensor waves, the sensor may generate sensor data.  In some cases, the sensor may comprise a sensor processor that may receive, interpret, and process sensor data, which the sensor may then provide to a transmitter processor.”

can modify Tisdale’s teaching of said “received information” resulting in “assessment… evaluations” of a tree with Bell’s teaching of “Specifications of the thermal imaging camera 314” by:
a)	providing two LIDAR vehicles as indicated in Tidale’s fig. 2 and fig. 4A:410;
b)	using specifications of Tisdale’s LIDAR to detect objects such as Tisdale’s fig. 5B:512:tree based on step a);
c)	receiving said “received information” resulting in “assessment… evaluations”, regarding said tree, based on the LIDAR specifications of step b);
d)	storing LIDAR generated point clouds to Tisdale’s server of fig. 1:114: “Data Storage” so as to be extracted or downloaded;
e)	extracting, via Tisdale’s fig. 1:146: “Wireless Communicat-ion System”, the point clouds creating Tisdale’s fig. 6A:606 based on the server-stored point clouds of step d); and
f)	recognizing that the modification is predictable or looked forward to so as “to accurately identify the location of … one or more objects within the transmission field of” Tisdale’s LIDAR regarding the tree while driving via Bell:
“[0051] After receiving the communication from the receiver by the transmitter 102, the transmitter 102 identifies and locates the receiver.  A path is established, through which the transmitter 102 may know the gain and phases of the communication signals coming from the receiver.  In addition to the communication signals from the receiver, the transmitter 102 receives still image data and/or video image data, from one or more cameras that are integral components of the transmitter 102 or may be present within the transmission field of the transmitter 102, about the presence of the receiver and the 
presence of the one or more objects such as humans and animals.  The camera may 
be any video camera that captures image data representative of a period of time in a scene.  The video data may refer to a series of frames and associated timing information.  The video is used to refer to both a video display, i.e. the display of streamed frames, and also to video data, i.e. the digital information which may be stored or used to produce a video display.  The image data may refer to a single complete still image in a sequence of images that creates the illusion of motion within a scene when displayed in rapid succession (streamed).  The image data is also used to refer to digital 
information representative of the single still image.  The image data within the video may be associated with a brief period of time, often generating multiple frames per second.  The image data is then converted by the transmitter 102 into a suitable format to accurately identify the location of the receiver and/or the one or more objects within the transmission field of the transmitter 102.  In some embodiments, the transmitter 102 may also receive data from the one or more internal sensors or externally coupled sensors of the transmitter 102, data about the location of the receivers and/or the location of the one or more objects or obstacles, such as human beings, tables, and animals.  The camera may capture image data, including still images or video images using ultrasound, infrared, thermal, magnetic resonance (MRI), visible light, or the like.”

	








Thus one of ordinary skill in the art faced with the problems an “obstacle” as described in Tisdale, c.1,ll.10-21:
“Vehicles can be configured to operate in an autonomous mode in which the vehicle navigates through an environment with little or no input from a driver.  Such autonomous vehicles can include one or more sensors that are configured to detect information about the environment in which the vehicle operates.  The vehicle and its associated computer-implemented controller use the detected information to navigate through the environment.  For example, if the sensor(s) detect that the vehicle is approaching an obstacle, as determined by the computer-implemented controller, the controller adjusts the vehicle's directional controls to cause the vehicle to navigate around the obstacle.”

would of reasonably referred to the teaching of Bell’s “avoid obstacles or people”:
“[0046] A microprocessor of the transmitter 102 may control formation and transmission of the power waves 104, such that the power waves 104 converge to form the pocket of energy 112 at a location determined by the microprocessor to be an effective location for providing energy to the receiver, and may also avoid obstacles or people.  The pocket of energy 112 (or energy pocket) may be an area or region of space where energy or power may accumulate due to a convergence of the power waves 104, causing constructive interference at that area or region.  A pocket of energy 112 may be formed at locations of constructive interference patterns caused by the converging power waves 104 transmitted by the transmitter 102.  The pocket of energy 112 may manifest as a three-dimensional field where energy may be captured by the receivers located within or proximate to the pocket of energy 112.  The pocket of energy 112 
produced by the transmitter 102 during pocket forming processes may be harvested by the receiver, converted to the electrical charge, and then provided as power or voltage to the electronic device 108, 110 (e.g., laptop computer 110, smartphone 108, rechargeable battery) associated with the receiver.  In the illustrative embodiment, the pocket of energy 112 is intended in the locations of the electronic devices, such as the mobile phone 108 and the laptop 110.  The transmitter 102 is further configured to transmit the power waves 104 that may converge destructively in three-dimensional space to create the one or more nulls (not shown) in the one or more locations where the power waves 104 cancel each other out substantially.  The microprocessor of the 
transmitter 102 may similarly control formation and transmission of the power waves 104 that converge destructively to form the one or more nulls.”

for a solution to the obstacle such as the tree or pedestrian and combine as shown above to avoid the tree or a pedestrian when driving.


Regarding claim 2, Tisdale as combined teaches the information output device according to claim 1, wherein the processor (said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”, corresponding to said “The computer vision system 140” or “vehicle 200”) is further configured to: 
specify a detection range (via “determine the distance”) by the external detection device (said fig. 1:100: “Vehicle”) based on the specification information (said “received information” resulting in said “assessment…evaluations” as modified via the combination), and 
extract (via said “detect” or “extract information”) and send (via “instructions…to…receive data from”) the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1 as modified via the combination) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) associated with a feature (said “features”) situated within the detection range (said via “determine the distance” via 
c.5,ll. 18-32:
“The sensor system 104 generally includes one or more sensors configured to detect information about the environment surrounding and/or relative to the vehicle 100.  For example, the sensor system 104 can include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, a camera 130, and/or a microphone 131.  The sensor system 104 could also include sensors configured to monitor one or more internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature, wheel speed sensors, etc.).  One or more of the sensors included in the sensor system 104 could be configured to be actuated separately and/or collectively in order to modify a position and/or an orientation of the one or more sensors.”; and

c.10,ll. 36-46:
“For example, the camera 210 can provide range information by using a structured light technique in which example vehicle 200 illuminates an object in the environment with a predetermined light pattern, such as a grid or checkerboard pattern and uses the camera 210 to detect a reflection of the predetermined light pattern from environmental surroundings.  Based on distortions in the reflected light pattern, example vehicle 200 can determine the distance to the points on the object.  The predetermined light pattern may comprise infrared light, or radiation at other suitable wavelengths for such measurements.”).  

















Regarding claim 3, Tisdale as combined teaches the information output device according to claim 1, wherein the specification information (said “received information” resulting in said “assessment….evaluations”) includes: 
information associated with (an “up”) height (or “a thirty degree vertical ("altitude") field of view”) of installation position (as shown in fig. 2:202) of the external detection device (fig. 1:100: “Vehicle” via
c.12,ll.1-12:
“For illustrative purposes, the environmental scene in FIG. 4A is described in the two-dimensional x-y plane in connection with a single sweep of the LIDAR device 402 that estimates positions to a series of points located in the x-y plane.  However, it is noted that a more complete three-dimensional sampling is provided by either adjusting beam steering optics (not shown) of the LIDAR device 402 to direct the laser beam 406 up or down from the x-y plane on its next sweep of the scene or by providing additional lasers and associated beam steering optics dedicated to sampling point locations in planes above and below the x-y plane shown in FIG. 4A, or combinations of these.”; and

c.12,ll.19-26:
“In some embodiments, a single laser in the LIDAR device 402 can have a scanning range of approximately 150 meters distance, a thirty degree vertical ("altitude") field of view, and approximately a thirty degree horizontal ("azimuth") field of view.  Additional lasers included in the LIDAR device 402 can have complementary ranges and fields of view as well so as to provide sufficient coverage of an environmental scene to inform navigational determinations.”), or 









information associated with a target range (via “a laser rangefinder/LIDAR unit 128”) of detection (via “detectors”) by the external detection device (fig. 1:100: “Vehicle”) in a horizontal direction and/or vertical direction (as indicated in fig. 4A: “x” and “y” axes via:
c.5,ll. 18-32:
“The sensor system 104 generally includes one or more sensors configured to detect information about the environment surrounding and/or relative to the vehicle 100.  For example, the sensor system 104 can include a Global Positioning System (GPS) 122, an inertial measurement unit (IMU) 124, a RADAR unit 126, a laser rangefinder/LIDAR unit 128, a camera 130, and/or a microphone 131.  The sensor system 104 could also include sensors configured to monitor one or more internal systems of the vehicle 100 (e.g., O.sub.2 monitor, fuel gauge, engine oil temperature, wheel speed sensors, etc.).  One or more of the sensors included in the sensor system 104 could be configured to be actuated separately and/or collectively in order to modify a position and/or an orientation of the one or more sensors.”; and

c.5,ll.53-60:
“Similarly, the laser rangefinder/LIDAR unit 128 can be any sensor configured to sense objects in the environment in which the vehicle 100 is located using lasers.  The laser rangefinder/LIDAR unit 128 can include one or more laser sources, a laser scanner, and one or more detectors, among other system components.  The laser rangefinder/LIDAR unit 128 can be configured to operate in a coherent (e.g., using heterodyne detection) or an incoherent detection mode.”).  










Regarding claim 4, Tisdale as combined teaches the information output device according to claim 1, wherein the processor (said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”) is further configured to: 
receive (given that “some example methods may also be carried out in whole…by a system or systems that are remote from an autonomous vehicle” cited above in the rejection of claim 1) the specification information (said “received information” resulting in said “assessment…evaluations” as modified via the combination) and position information (via “a Global Positioning System (GPS) 122” cited in the rejection of claim 3) of the moving body (said “Vehicle”) from the terminal (said comprised by said “a server system” corresponding to fig. 1:108: “Peripherals” and fig. 1:116: “User Interface”) device (said fig. 1:100) which receives detection (via said “detect” or “extract information”) information of the external detection device (fig. 1:100: “Vehicle”), and









sends the terminal (said comprised by said “a server system” corresponding to fig. 1:108: “Peripherals” and fig. 1:116: “User Interface” via said fig. 1:108: “Peripherals” such as said fig. 1:146: “Wireless Communicat-ion System” and fig. 1:116: “User Interface”) device (said fig. 1:100) the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1 as modified via the combination) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) extracted (via said “detect” or “extract information”) based on the specification information (said “received information” resulting in said “assessment…evaluations” as modified via the combination) and the position information (said “a Global Positioning System (GPS) 122” to be processed by said “remote” “system or systems” relative to a “vehicle”).  









Regarding claim 5, Tisdale as combined teaches the terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) which moves together with the moving body (fig. 1:100: “Vehicle”) equipped (said peripherals equipped as shown in fig. 1) with the external detection device (fig. 1:100: “Vehicle”), the terminal device (fig. 1:116: “User Interface” and 108: “Peripherals”) comprising (via fig. 1:112: “Computer System”): 
a storage device (fig. 1:114: “Data Storage”) configured to the store specification information (resulting in said assessment evaluations or features as modified via the combination) associated with specification(s) of the external detection device (said fig. 1:100: “Vehicle”); 
a transmission unit (said fig. 1:146: ‘Wireless Communicat-ion System”) configured to send the specification information (said “received information” resulting in said assessment evaluations or features as modified via the combination) to the information output device (comprising said fig. 1:104: “Sensor System”; “remote” “system or systems” relative to a “vehicle”; and “The computer vision system 140”) according to claim 1; 








a receiving (via said “instructions…to…receive data from”) unit (fig. 1:114: “Data Storage”) configured to receive the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1 as modified via the combination) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 7:706, based on said “image data” via “the reflective feature”, cited below) from the information output device (comprising said fig. 1:104; “remote” “system or systems” relative to a “vehicle”; and “The computer vision system 140”); and 
a processor (or “LIDAR device 402”, cited in the rejection of claim 3 or “an autonomous vehicle” cited in the rejection of claim 7, below) configured to estimate a present (via fig. 6A:620: time “T2”) position (or “estimates positions to a series of points located in the x-y plane”, cited in the rejection of claim 3, as shown in fig. 4B:star points or “a position estimate of the vehicle 602” cited in the rejection of claim 6) based on the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1 as modified via the combination) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data” via “the reflective feature”) and detection information (via said “detectors”, cited in the rejection of claim 3) of the external detection device (fig. 1:100: “Vehicle” via:




c.11.l.47-67:
“FIG. 4A schematically illustrates a LIDAR device 402 scanning across an obstacle-filled environmental scene.  The example environment depicted in FIG. 4A includes a car 410 and a tree 412.  In operation, the LIDAR device 402 rotates according to motion reference arrow 408 with angular velocity w. While rotating, the LIDAR device 402 regularly (e.g., periodically) emits laser beams, such as a laser beam 406.  Reflections from the emitted laser beams by objects in the environment, such as the car 410 and the tree 412, are then received by suitable sensors.  Precisely time-stamping the receipt of the reflected signals allows for associating each reflected signal (if any is received at all) with the most recently emitted laser pulse, and measuring the 
time delay between emission of the laser pulse and reception of the reflected light.  The time delay provides an estimate of the distance to the reflective feature by scaling according to the speed of light in the intervening atmosphere.  Combining the distance information for each reflected signal with the orientation of the LIDAR device 402 for the respective pulse emission allows for determining a position of the reflective feature in 
three-dimensions.”).  















Regarding claim 6, Tisdale as combined teaches the terminal device (said fig. 1:116: “User Interface” and 108: “Peripherals”) according to claim 5, 
wherein each of the detection information (via said “detectors”) and the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1 as modified via the combination) of the map information (said “the reflective feature”) is (via fig. 1:138: “Sensor Fusion Algorithm”) point cloud information (via “one or more laser point clouds” analyzed & fused to said analyzed bitmap), and 













wherein the processor (said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”) of the terminal device (said comprised by said “a server system”) is further configured to estimate the present (via said fig. 6A:620: time “T2”) position (said “a position estimate of the vehicle 602”) based on error in position (or “error in a position estimate of the vehicle 602”) between a first point cloud (via said “one or more laser point clouds” represented in fig. 6A as 618) indicated by the detection information (via said “detectors”) and a second point cloud (via said “one or more laser point clouds” represented in fig. 6A as 612) indicated by the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1 as modified via the combination) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data” via “the reflective feature”) corresponding to the first point cloud (via said “one or more laser point clouds” via 
c.12,ll. 13-18:
“In some embodiments, the LIDAR device 402 can be configured to capture one or more laser point clouds of the environmental scene at predetermined time intervals, such as 100 milliseconds (for a refresh rate of 10 frames per second), 33 milliseconds (for a refresh rate of 30 frames per second), 1 millisecond, 1 second, etc.”; and
c.19,ll. 60-67:
“FIG. 8B depicts an example 801 of an autonomous vehicle determining a heading correction, according to an example embodiment.  In example 801, the vehicle 602 determines, by a computing device, the heading correction 824 based on a lateral drift rate 826 divided by the speed 808.  The lateral drift rate 826 may represent a rate of change of a lateral error in a position estimate of the vehicle 602.  The lateral drift rate 826 may be related to an error in the estimated heading 811.”).  


Regarding claim 7, Tisdale as combined teaches the terminal device according to claim 5, wherein the processor (said via fig. 1:113: “Processor” represented as said “a server system” comprising “remote” “system or systems” relative to a “vehicle”) of the terminal device (said comprised by said “a server system”) is further configured to:
acquire a prediction (from said assessment since each of the “assessments…include… predicting collisions and/or impacts” corresponding to fig. 6A:624:“HEADING CORRECTION”) value (“estimated heading” used for said predicting collisions) of the present (via said fig. 6A:620: time “T2”) position (said “a position estimate of the vehicle 602”) based on output data (or “time delay” cited in the rejection of claim 5) of a measurement unit (or “suitable sensors” cited in the rejection of claim 5), and











calculate an estimate value (or “correct…estimated heading”) of the present (via said fig. 6A:620: time “T2”) position (said “a position estimate of the vehicle 602”) by correcting (via said “heading correction” in fig. 6A:624:“HEADING CORRECTION” or “an autonomous vehicle correcting an estimated heading”) the prediction value (said estimated heading) based on the part (said via “analyze” a “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1 as modified via the combination) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data” via “the reflective feature” corresponding to “spatial point data” of fig. 6A:612 and 618) received from the information output device (said or “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”, cited below; and 
“The computer vision system 140” in fig. 1, cited below) and the detection information (via said “detectors” corresponding to said “spatial point data” via:
c.15,ll. 29-37:
“FIG. 6A depicts an example 600 of an autonomous vehicle correcting an estimated heading using a map, according to an example embodiment.  In example 
600, a vehicle 602 is traveling in an environment 604.  The vehicle can be arranged like the vehicle 100 and/or example vehicle 200.  The vehicle 602 receives spatial point data that is indicative of a map 606 of the environment 604.  For illustrative purposes, the environment 604 and the map 606 is described in the two-dimensional x-y plane.”).  



Regarding claim 8, claim 8 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 8. Accordingly, Tisdale teaches a control method executed by an information output device comprising: 
(at fig. 1:138: “Sensor Fusion Algorithm”) receiving, from a terminal device (said comprised by said “a server system”) of a moving body (said fig. 2:car), specification information (said “received information” resulting in said “assessment… evaluations” as cited in the rejection of claim 1 above) associated with specification(s) of an external detection device (said fig. 1:100: “Vehicle”) provided at the moving body (as indicated in via fig. 6A:607,610: “VELOCITY”), wherein the specification information specifies the external detection device itself; 













extracting (via said “detect” or “extract information”), based on the specification information (said “received information” resulting in said “assessment… evaluations” as cited in the rejection of claim 1 above via said “image data”), a part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) stored on a storage unit (said or fig. 1:114: “Data Storage”) of the information output device (said “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1), the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) comprising point cloud information (said as shown in fig. 4B:414:showing star points) corresponding to a detection target space (said as shown in fig. 4B:414 and 416:showing car and tree star-points, respectively) by the external detection device (said fig. 1:100: “Vehicle”), the detection target space based on the specification information , wherein the storage unit (said or fig. 1:114: “Data Storage”) stores the map information (said via fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) comprising point cloud information (via fig. 4B:414:stars); and 
send (via said “instructions…to…receive data from”) the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data”) to the terminal device (said comprised by said “a server system”) ,
wherein the information output device (said “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1) is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle”).  












Thus, Tisdale does not teach, as indicated in bold above, the claimed:
A.	“specification information associated with specification(s) of an external detection device…, wherein the specification information specifies the external detection device itself”; 
B.	“extracting, based on the specification information, a part of map information stored on the storage unit”;
C.	“the part of map information comprising point cloud information”; and
D.	“the detection target space based on the specification information , wherein the storage unit stores the map information comprising point cloud information.
	













	Accordingly as discussed above, Bell teaches:
A.	specification information associated with specification(s) of an external detection device (or “Specifications of the thermal imaging camera 314 “)…, wherein the specification information specifies the external detection device itself (via said “Specifications of the thermal imaging camera 314 “); 
B.	extracting (or “download” comprising “a device or apparatus that receives” or “to copy”), based on the specification information (said “Specifications of the thermal imaging camera 314”), a part (of information including “a point cloud”) of map (via an “external mapping memory 304” storing “stored” “information” such as “Configuration files” and “visual imaging data and/or heat map data” and “a three dimensional point cloud model”) information (via said “stored” “information” wherein said “point cloud” is a part of the “stored” “information”) stored in a storage unit; 
C.	the part of map information (as stored via said memory 304) comprising point cloud information;
D.	the detection target space (as indicated in figures 1, 3, 5, 7, 8 and 11) based on (“for detection of objects within fields of view” such as a person or human being, animals, table, laptop, telephone) the specification information (via said “Specifications of the thermal imaging camera 314 “ via Bell), wherein the storage unit (said “external mapping memory 304”) stores the map information comprising point cloud information (via said “a three dimensional point cloud model”).

Thus as discussed above, one of ordinary skill in “laser” “sensors” as indicated in Bell can modify Tisdale’s teaching of said “received information” resulting in “assessment… evaluations” of a tree with Bell’s teaching of “Specifications of the thermal imaging camera 314” by:
a)	providing two LIDAR vehicles as indicated in Tidale’s fig. 2 and fig. 4A:410;
b)	using specifications of Tisdale’s LIDAR to detect objects such as Tisdale’s fig. 5B:512:tree based on step a);
c)	receiving said “received information” resulting in “assessment… evaluations”, regarding said tree, based on the LIDAR specifications of step b);
d)	storing LIDAR generated point clouds to Tisdale’s server of fig. 1:114: “Data Storage” so as to be extracted or downloaded;
e)	extracting, via Tisdale’s fig. 1:146: “Wireless Communicat-ion System”, the point clouds creating Tisdale’s fig. 6A:606 based on the server-stored point clouds of step d); and
f)	recognizing that the modification is predictable or looked forward to so as “to accurately identify the location of … one or more objects within the transmission field of” Tisdale’s LIDAR regarding the tree while driving via Bell.
Thus as discussed above, one of ordinary skill in the art faced with the problems an “obstacle” as described in Tisdale would of reasonably referred to the teaching of Bell’s “avoid obstacles or people” for a solution to the obstacle such as the tree or pedestrian and combine as shown above to avoid the tree or a pedestrian when driving.


Regarding claim 9, claim 9 is rejected the same as claims 1 and 8. Thus, argument presented in claims 1 and 8 is equally applicable to claim 9. Accordingly, Tisdale teaches a non-transitory computer readable medium (fig. 1:114: “Data Storage”) including instructions (figures 10-12) executed by a computer (fig. 1:112: “Computer System”), the instructions (figs. 10-12) comprising:   
receiving, from a terminal device (comprised by said “a server system”) of a moving body (said fig. 2:car), (at said fig. 1:138: “Sensor Fusion Algorithm”) specification information (said “received information” resulting in said “assessment…evaluations” as cited in the rejection of claim 1 above) associated with specification(s) of an external detection device (said fig. 1:100: “Vehicle”) provided at  the moving body (said fig. 1:100: “Vehicle”), wherein the specification information (said “received information” resulting in said “assessment…evaluations” as cited in the rejection of claim 1 above) specifies the external detection device itself (said fig. 1:100: “Vehicle”); 









extracting (via said “detect” or “extract information”), based on the specification information (said “received information” resulting in said “assessment…evaluations”, as cited in the rejection of claim 1 above, via said “image data”), a part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data ”via said “image data”) stored on a storage unit (said fig. 1:114: “Data Storage”) of the information output device (said or “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1), the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles”) of map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data ”via said “image data”) comprising point cloud information (said as shown in fig. 4B:414:showing star points) corresponding to a detection target space (said as shown in fig. 4B:414 and 416:showing car and tree star-points, respectively) by the external detection device (said via fig. 1:100: “Vehicle” represented in fig. 4B:402), the detection target space based on the specification information, wherein the storage unit (said fig. 1:114: “Data Storage”) stores the map information comprising point cloud information (said as shown in fig. 4B:414:showing star points); and 
send the part (said via “a bitmap comprised of grids of pixels” corresponding to any one bit or pixel of “traffic signals, road way boundaries, other vehicles, pedestrians …or obstacles” being received to “data storage 114” in fig. 1) of the map information (said via fig. 1: 142: “Navigation/Pathing System” corresponding to fig. 10:1002: “MAP DATA”, as shown in fig. 6A:606, based on said “image data ”via said “image data”) to the terminal device  (said comprised by said “a server system”),
wherein the information output device  (said or “a server system” comprising: 
fig. 1:104: “Sensor System”;
“remote” “system or systems” relative to a “vehicle”; and 
“The computer vision system 140” in fig. 1) is remote (said “remote” “system or systems” relative to a “vehicle”) to the moving body (said “Vehicle”).  











Thus, Tisdale does not teach, as indicated in bold above, the claimed:
A.	“specification information associated with specification(s) of an external detection device…, wherein the specification information specifies the external detection device itself”; 
B.	“extracting, based on the specification information, a part of map information stored on a storage unit”; and
C.	“the detection target space based on the specification information, wherein the storage unit  stores the map information comprising point cloud information”.
	














	Accordingly as discussed above, Bell teaches:
A.	specification information associated with specification(s) of an external detection device (or “Specifications of the thermal imaging camera 314 “)…, wherein the specification information specifies the external detection device itself (via said “Specifications of the thermal imaging camera 314 “); 
B.	extracting (or “download” comprising “a device or apparatus that receives” or “to copy”), based on the specification information (said “Specifications of the thermal imaging camera 314”), a part (of information including “a point cloud”) of map (via an “external mapping memory 304” storing “stored” “information” such as “Configuration files” and “visual imaging data and/or heat map data” and “a three dimensional point cloud model”) information (via said “stored” “information” wherein said “point cloud” is a part of the “stored” “information”) stored on a storage unit; and
C.	the detection target space (as indicated in figures 1, 3, 5, 7, 8 and 11) based on (“for detection of objects within fields of view” such as a person or human being, animals, table, laptop, telephone) the specification information (via said “Specifications of the thermal imaging camera 314 “ via Bell), wherein the storage unit (said “external mapping memory 304”) stores the map information comprising point cloud information (via said “a three dimensional point cloud model”).



Thus as discussed above, one of ordinary skill in “laser” “sensors” as indicated in Bell can modify Tisdale’s teaching of said “received information” resulting in “assessment… evaluations” of a tree with Bell’s teaching of “Specifications of the thermal imaging camera 314” by:
a)	providing two LIDAR vehicles as indicated in Tidale’s fig. 2 and fig. 4A:410;
b)	using specifications of Tisdale’s LIDAR to detect objects such as Tisdale’s fig. 5B:512:tree based on step a);
c)	receiving said “received information” resulting in “assessment… evaluations”, regarding said tree, based on the LIDAR specifications of step b);
d)	storing LIDAR generated point clouds to Tisdale’s server of fig. 1:114: “Data Storage” so as to be extracted or downloaded;
e)	extracting, via Tisdale’s fig. 1:146: “Wireless Communicat-ion System”, the point clouds creating Tisdale’s fig. 6A:606 based on the server-stored point clouds of step d); and
f)	recognizing that the modification is predictable or looked forward to so as “to accurately identify the location of … one or more objects within the transmission field of” Tisdale’s LIDAR regarding the tree while driving via Bell.
Thus as discussed above, one of ordinary skill in the art faced with the problems an “obstacle” as described in Tisdale would of reasonably referred to the teaching of Bell’s “avoid obstacles or people” for a solution to the obstacle such as the tree or pedestrian and combine as shown above to avoid the tree or a pedestrian when driving.


Suggestions
Applicant’s disclosure (US 2020/0183009 A1) states:
[0005] The above is an example of the problem to be solved by the present 
invention.  An object of the present invention is to provide an information 
output device capable of suitably reducing the amount of output data.

	The examiner believes that applicants are trying to say:
“remove or separate a part of a map from the map of map information”
as evidenced in applicant’s figures 6A and 6B as discussed in the interview of 5/11/21. 
In contrast, claim 1 claims:
“extract…a part of map information”
wherein “extract” is defined:
BRITISH DICTIONARY DEFINITIONS FOR EXTRACT
extract
verb (ɪkˈstrækt) (tr)
2	to remove or separate.

	In contrast to said [0005], Bell is compressing video at [0308]. Thus applicant’s disclosed solution for said “suitably reducing the amount of output data” (i.e., point cloud via said 6A,6B) is an indication of non-obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.














If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667